DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments filed 4/29/2021 have been entered. Applicant’s amendments have overcome the previously presented drawing objections, claim objections, and 112(b) rejections of the Office Action dated 1/29/21.

Applicant’s amendments have necessitated the new grounds of rejection presented below. Specifically, the claim(s) in question were previously rejected under 102 over Salvadori (WO 2014089128 A1) and are now rejected under 103 as being obvious over Salvadori (WO 2014089128 A1), in view of Storm (US 20060191682 A1).

Claim Objections
Claim 18 is objected to because of the following informalities:  
Claim 18 recites “at least one” and then later uses the phrase “and/or”. The use of both phrases is redundant and the examiner recommends the use of one or the other. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 4 recites “wherein the first sensor component is a MEMS gyroscope” and depends from claim 1 which recites the presence of “a downhole sensor”. It is not clear whether the recited MEMS gyroscope is intended to be the same or different from the recited downhole sensor. The specification suggests that the downhole sensor is a gyroscope (e.g., “a downhole sensor, such as a gyroscope.”). Para 0034 additionally states that the “first sensor component 62 (e.g., a printed circuit board (PCB), a Multiple Chip Module (MCM), or high temperature electronics)”. The indefinite claim will be examined consistent with the specification.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3, 5-7, 9-13, 15, 17-19, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvadori (WO 2014089128 A1), in view of Storm (US 20060191682 A1).

Regarding claim 1, Salvadori teaches a system for measuring a parameter of interest in a borehole in an earth formation, the system comprising: 
a downhole sensor (Fig 1, MWD 32; Para 0019, “a measurement-while-drilling (MWD) tool 32 may measure certain drilling parameters, such as the temperature, pressure, orientation of the drilling tool”) disposed at least one of in or on a downhole component (Fig 1, MWD 32 is located in the drill string 12 positioned in the borehole); 
Salvadori further teaches the downhole sensor comprising at least a first sensor component and a second component (Fig 2, Para 0036 first sensor component 40 and second component ambient temperature 70), the first sensor component having a first temperature and the second component having a second temperature, and defining a first temperature difference or a temperature gradient (Para 0036, there is an “a temperature differential” which is maintained between the first sensor component 40 and ambient formation temperature, necessarily both components must have a temperature). 
Salvadori is silent on the second component being a second sensor component. 
(Para 0065, there is an additional “another sensor (not shown) that is positioned to measure the ambient temperature downhole”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by using a second sensor component to determine ambient temperature as disclosed by Salvadori because Salvadori suggests the determination of an ambient temperature without providing specific means for making that determination. Incorporation of a sensor to measure that temperature is also known in the art and would be a means of predictably implementing a structure required to measure ambient temperature and is further suggested by claim 7 of Salvadori.  
Salvadori as modified teaches a temperature control system at least partially located in the downhole sensor (Para 0036, Fig 1, TEC 38 is within the downhole sensor tool/measuring/logging-while-drilling tool 32), the temperature control system comprising: a thermal control mechanism, including a first side and a second side (Fig 2, TEC module 56, which is a part of TEC system 38, includes at least a first side and second side, plates 52 and 54, respectively), wherein the first side and the second side are at different temperatures defining a second temperature difference different from the first temperature difference and wherein the first side is in thermal communication with at least one of the first sensor component and the second sensor component (Para 0036, “the TEC controller 64 may maintain […] a temperature differential (e.g., less than a 10 degree difference) between the hot and cold plates 52 and 54”), 
 (Para 0036 “the TEC controller 64 may maintain a temperature differential (e.g., less than a 40 degree difference) between the ambient temperature 70 of the reservoir rock and the temperature 70 of the electronics component 40”), using the second temperature difference (Para 0039, “depending on the proximity of the temperature 70 to the various temperature thresholds. For example, the TEC controller 64 may maintain a temperature differential (e.g., less than a 10 degree difference) between the hot plate 54 and the cold plate 52 of the TEC module 56”. Additionally Para 0031, “the plate 52 (e.g., cold plate) absorbs heat from the electronics component 40”), and 
the downhole sensor configured to measure the parameter of interest  (Fig 1, MWD 32; Para 0019, “a measurement-while-drilling (MWD) tool 32 may measure certain drilling parameters, such as the temperature, pressure, orientation of the drilling tool”) using the first sensor component and the second sensor component (Para 0019-0020, the MWD uses electronics for calculations that are a part of electronics assembly 36; as seen in Fig 2, electronics 40 are a part of the electronics assembly 36. As modified by Storm, the second sensor component is usable to keep the temperature below the defined thresholds to ensure that the downhole sensor remains operable), wherein the first temperature difference is below the pre-determined temperature difference or the predetermined temperature gradient (Fig 1, MWD 32; Para 0019, “a measurement-while-drilling (MWD) tool 32 may measure certain drilling parameters, such as the temperature, pressure, orientation of the drilling tool”; Para 0036 “the TEC controller 64 may maintain a temperature differential (e.g., less than a 40 degree difference) between the ambient temperature 70 of the reservoir rock and the temperature 70 of the electronics component 40”; Para 0031, “the plate 52 (e.g., cold plate) absorbs heat from the electronics component 40”. As a part of normal operation, the MWD must operate to measure the parameter(s) of interest in the recited state. The examiner notes that the claim does not recite an inability to measure the parameter of interest when the temperature different is above the temperature difference.).

Regarding claim 3, Salvadori further teaches further comprising a conductor connecting the first sensor component to the second sensor component (Fig 2, semiconductor 62 are located between the first component 40 and the second component where 58 would be to measure the ambient temperature), wherein the conductor is one of a wire, a fiber, and a wireless connector (Fig 2, semiconductor 62 the examiner notes that all possibilities are recited including “a wire” or “wireless” conductor, accordingly the conductor 62 must meet the recited limitation).  

Regarding claim 5, Salvadori further teaches ta monitoring unit configured to monitor the first temperature difference for at least one of temperature monitoring, data quality monitoring, and temperature correction (Para 0031, “the electronics component 40 is desirable based on a temperature 70 detected by a temperature sensor 72.”).
(Para 0034 temperature sensor 72 may detect the temperature of electronics 40 and plate 54) and (ii) measure a temperature gradient between the first sensor component and the second sensor component (The examiner notes the temperature sensor is not required to perform this measurement as suggested by the “at least one” language), 
	a controlling unit configured to control the thermal control mechanism based on at least one of the measured first temperature and second temperature and the measured temperature gradient (Para 0036 “the TEC controller 64 may maintain a temperature differential (e.g., less than a 40 degree difference) between the ambient temperature 70 of the reservoir rock and the temperature 70 of the electronics component 40”; Para 0031, “the electronics component 40 is desirable based on a temperature 70 detected by a temperature sensor 72.”). 

Regarding claim 7, Salvadori further teaches wherein the measurement unit comprises a first temperature sensor and a second temperature sensor, wherein the first temperature sensor is configured to measure the temperature of the first sensor component and the second temperature sensor is configured to measure the temperature of the second sensor component (Para 0034 temperature sensor 72 measures at least the temperature of electronics 40 as modified by Storm, Para 0065, there is an additional “another sensor (not shown) that is positioned to measure the ambient temperature downhole” which measures the ambient temperature).

Regarding claim 9, Salvadori further teaches the temperature control system further comprising:
 a measurement unit configured to at least one of (i) measure the first temperature and the second temperature (Para 0034 temperature sensor 72 may detect the temperature of electronics 40 and plate 54) and (ii) measure a temperature gradient between the first sensor component and the second sensor component (The examiner notes the temperature sensor is not required to perform this measurement as suggested by the “at least one” language) and the thermal control mechanism is a thermoelectric cooler (TEC) (Abstract, the invention is a “thermoelectric cooling (TEC) system”); and 
a controlling unit configured to control the TEC (Para 0031 TEC controller 64),  wherein the controlling unit uses one of the first temperature and the second temperature or the thermal gradient to control the TEC (Fig 3, temperature 70 is the input from the temperature sensor 72 for the TEC controller 64), and the controlling unit is configured to reduce the first temperature difference between the first temperature and second temperature (Abstract, the TEC system is used to “cool”/reduce the temperature and is controlled by the controller Para 0031).  

Regarding claim 10, while Salvadori teaches wherein the controlling unit is configured to reduce the first temperature difference between the first temperature and the second (Para 0036); Salvadori is not explicit on wherein the controlling unit is configured to reduce the difference between the first temperature and the second temperature to less than 5 K or reduce the temperature gradient to less than 100 K/m.  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by having the controlling unit reduce the difference between the first temperature and the second temperature to less than 5 K since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In other words, narrowing a general condition taught by the prior art to a specific numerical value has been held to be an obvious variation thereof. In re Aller, 105 USPQ 233 and In re Boesch, 205 USPQ 215. Moreover, reduction of temperature difference to less than 5 degrees would allow for the methods and system of Salvadori to be used in sensor which require tighter tolerances. 

Regarding claim 11, Salvadori further teaches wherein the thermal control mechanism is a first thermal control mechanism operatively connected to the first sensor component (Para 0036, “the TEC controller 64 may maintain […] a temperature differential (e.g., less than a 10 degree difference) between the hot and cold plates 52 and 54”; Para 0031, “the plate 52 (e.g., cold plate) absorbs heat from the electronics component 40”), the temperature control system further comprising: a second thermal control mechanism operatively connected to the second sensor component (Para 0029, “a single electronics component 40 may be cooled using two or more TEC systems 38”, by virtue of being used to cool the single electronic component 40, as discussed in the modified parent claim 1 the TEC is used to maintain a temperature difference between the first temperature of 40 and the second temperature of the second sensor component representing ambient temperature), wherein the controlling unit is configured to control the first thermal control mechanism and the second thermal control mechanism (Para 0031, the TEC controller 64 is used to control the TEC system 38).  

Regarding claim 12, Salvadori further teaches further comprising a container (Fig 2, housing 42), wherein the temperature control system is housed within the container (Fig 2, housing 42 has the TEC system 38 within it) inside an inner bore of the downhole component (Fig 1, the TEC system 38 is within the bore of the drill string 12).  

Regarding claim 13, Salvadori further teaches the temperature control system further comprising a temperature gradient sensor (Para 0034 temperature sensor 72 may detect the temperature of electronics 40 and plate 54, by virtue of detecting two different temperatures it is capable of measuring a temperature gradient thus constituting a temperature gradient sensor).  

Regarding claim 15, Salvadori teaches a method for measuring a parameter of interest in a borehole in an earth formation using a downhole sensor (Fig 1, MWD 32; Para 0019, “a measurement-while-drilling (MWD) tool 32 may measure certain drilling parameters, such as the temperature, pressure, orientation of the drilling tool”), the method comprising: 
maintaining, using a temperature control system, a first temperature difference or a temperature gradient between a first temperature of a first sensor component of the downhole sensor and a second temperature of a second component (Fig 2, Para 0036 first sensor component 40 and second component ambient temperature 70) below a pre-determined temperature difference or a pre-determined temperature gradient, respectively  (Para 0036, there is an “a temperature differential” which is maintained between the first sensor component 40 and ambient formation temperature, necessarily both components must have a temperature). 
Salvadori is silent on the second component being a second sensor component. 
Storm teaches the second component being a second sensor component (Para 0065, there is an additional “another sensor (not shown) that is positioned to measure the ambient temperature downhole”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by using a second sensor component to determine ambient temperature as disclosed by Salvadori because Salvadori suggests the determination of an ambient temperature without providing specific means for making that determination. Incorporation of a sensor to measure that temperature is also known in the art and would be a means of predictably implementing a structure required to measure ambient temperature and is further suggested by claim 7 of Salvadori.  
(Para 0036, Fig 1, TEC 38 is within the downhole sensor tool/measuring/logging-while-drilling tool 32) including a first side and a second side (Fig 2, TEC module 56, which is a part of TEC system 38, includes at least a first side and second side, plates 52 and 54, respectively), wherein the first side and the second side are at different temperatures defining a second temperature difference different from the first temperature difference, wherein the first side is in thermal communication at least one of the first sensor component and the second sensor component (Para 0036 “the TEC controller 64 may maintain a temperature differential (e.g., less than a 40 degree difference) between the ambient temperature 70 of the reservoir rock and the temperature 70 of the electronics component 40”), wherein maintaining the first temperature difference includes using the second temperature difference (Para 0039, “depending on the proximity of the temperature 70 to the various temperature thresholds. For example, the TEC controller 64 may maintain a temperature differential (e.g., less than a 10 degree difference) between the hot plate 54 and the cold plate 52 of the TEC module 56”. Additionally Para 0031, “the plate 52 (e.g., cold plate) absorbs heat from the electronics component 40”), and 
measuring the parameter of interest, using the downhole sensor (Fig 1, MWD 32; Para 0019, “a measurement-while-drilling (MWD) tool 32 may measure certain drilling parameters, such as the temperature, pressure, orientation of the drilling tool”), wherein the first temperature difference is below the pre-determined temperature difference or the pre-determined temperature gradient (Fig 1, MWD 32; Para 0019, “a measurement-while-drilling (MWD) tool 32 may measure certain drilling parameters, such as the temperature, pressure, orientation of the drilling tool”; Para 0036 “the TEC controller 64 may maintain a temperature differential (e.g., less than a 40 degree difference) between the ambient temperature 70 of the reservoir rock and the temperature 70 of the electronics component 40”, Para 0031, “the plate 52 (e.g., cold plate) absorbs heat from the electronics component 40”. As a part of normal operation, the MWD must operate to measure the parameter(s) of interest in the recited state. The examiner notes that the claim does not recite an inability to measure the parameter of interest when the temperature different is above the temperature difference.).

Regarding claim 17, Salvadori further teaches wherein the first sensor component and the second sensor component are connected by a conductor  (Fig 2, semiconductor 62 are located between the first component 40 and the second component where 58 would be to measure the ambient temperature). 

Regarding claim 18, Salvadori further teaches measuring at least one of (i) the first temperature and the second temperature (Para 0036 “the TEC controller 64 may maintain a temperature differential (e.g., less than a 40 degree difference) between the ambient temperature 70 of the reservoir rock and the temperature 70 of the electronics component 40”) and (ii) a temperature gradient between the first sensor component and the second sensor component, using a measurement unit (The examiner notes the presence of the phrase “at least one” used as a part of this limitation).
controlling the thermal control mechanism based on the at least one measured first temperature and second temperature and/or the measured temperature gradient, using a controlling unit (Para 0036 “the TEC controller 64 may maintain a temperature differential (e.g., less than a 40 degree difference) between the ambient temperature 70 of the reservoir rock and the temperature 70 of the electronics component 40”; Para 0031, “the electronics component 40 is desirable based on a temperature 70 detected by a temperature sensor 72.”). 

Regarding claim 19, Salvadori further teaches measuring the first temperature and the second temperature or a thermal gradient between the first sensor component and the second sensor component (Para 0034 temperature sensor 72 may detect the temperature of electronics 40 and plate 54 i.e. measuring the first and the second temperature); and 
controlling a thermoelectric cooler (TEC) of the temperature control system based on one of the first temperature and the second temperature or the thermal gradient to reduce the temperature difference between the first temperature and second temperature (Fig 3, temperature 70 is the input from the temperature sensor 72 for the TEC controller 64; Abstract, the TEC system is used to “cool”/reduce the temperature and is controlled by the controller Para 0031).  

(Para 0034 temperature sensor 72 measures at least the temperature of electronics 40 as modified by Storm, Para 0065, there is an additional “another sensor (not shown) that is positioned to measure the ambient temperature downhole” which measures the ambient temperature).

Claims 2, 4, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvadori (WO 2014089128 A1), in view of Storm (US 20060191682 A1), further in view of Massam (US 20150204188 A1). 

Regarding claim 2, Salvadori further teaches wherein the first sensor component is a sensor head (Fig 2, Para 0020 electronic component 40 performs calculations for the sensor and thus is the “sensor head” as it is the source of intelligence for the sensor) and the second sensor component is an electronics component (as modified by Storm, Para 0065, there is an additional “another sensor (not shown) that is positioned to measure the ambient temperature downhole” which measures the ambient temperature), and the first sensor component and the second sensor component are in electrical communication using at least one of a wire, a fiber, and a wireless connection (Para 0025-0026, the housing 42, plate 52, junctions 50 are made of metallic material which are capable of conveying electricity and are a wireless connection; the examiner notes that the claim does not require the transmission of electricity from one component to the other).  
	While Salvadori teaches an MWD measuring “orientation” of a drilling tool, Salvadori is silent on a gyroscope sensor. 
	Massam teaches an MWD comprising a gyroscope (Para 0028, MWD tool includes a gyroscope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by having a gyroscope as disclosed by Massam because it would be "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as Massam provides a specific list of sensors utilized as a part of an MWD tool, inclusion of one of those sensors as a part of an MWD tool (Para 0028). 

Regarding claim 4, Salvadori further teaches, wherein the first sensor component is a sensor component (Fig 2, Para 0022 electronic component 40 is any number of electronic components including various circuits, as best understood in light of the 112(b) rejection) and the second sensor component is an electronics component (as modified by Storm, Para 0065, there is an additional “another sensor (not shown) that is positioned to measure the ambient temperature downhole” which measures the ambient temperature).
While Salvadori teaches an MWD measuring “orientation” of a drilling tool, Salvadori is silent on a MEMS gyroscope. 
(Para 0028, MWD tool includes a gyroscope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by having a gyroscope as disclosed by Massam because it would be "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as Massam provides a specific list of sensors utilized as a part of an MWD tool, inclusion of one of those sensors as a part of an MWD tool (Para 0028). 

Regarding claim 16, Salvadori further teaches wherein the first sensor component is a sensor head (Fig 2, Para 0020 electronic component 40 performs calculations for the sensor and thus is the “sensor head” as it is the source of intelligence for the sensor) and the second sensor component is an electronics component (as modified by Storm, Para 0065, there is an additional “another sensor (not shown) that is positioned to measure the ambient temperature downhole” which measures the ambient temperature), and the first sensor component and the second sensor component are in electrical communication using at least one of a wire, a fiber, and a wireless connection (Para 0025-0026, the housing 42, plate 52, junctions 50 are made of metallic material which are capable of conveying electricity and are a wireless connection; the examiner notes that the claim does not require the transmission of electricity from one component to the other).  

	Massam teaches an MWD comprising a gyroscope (Para 0028, MWD tool includes a gyroscope). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by having a gyroscope as disclosed by Massam because it would be "obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success as Massam provides a specific list of sensors utilized as a part of an MWD tool, inclusion of one of those sensors as a part of an MWD tool (Para 0028). 

Claims 14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Salvadori (WO 2014089128 A1), in view of Storm (US 20060191682 A1), further in view of Wu (US 20130226460 A1). 

Regarding claim 14, Salvadori is silent on an analysis unit configured to correct measurement data output from the downhole sensor based on the temperature difference between the first temperature and the second temperature.  
	Wu teaches an analysis unit configured to correct measurement data output from the downhole sensor based on the first temperature difference or temperature gradient between the first temperature and the second temperature (Para 0018, “an artificial neural network method, is applied to characterize behaviors of the temperature effect on down hole sensors, including sensors”; Para 0026, “the workflow for calculating temperature effects and conducting appropriate temperature correction for a variety of sensors”).  
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by having an analysis unit configured to correct measurement data output from the downhole sensor based on the temperature difference between the first temperature and the second temperature as disclosed by Wu “to improve measurement accuracy” resulting from inaccuracies imposed by temperature variations (Para 0001 of Wu). 

Regarding claim 20, Salvadori is silent on correcting, using an analysis unit, measurement data output from the downhole sensor based on the temperature difference between the first temperature and the second temperature.
	Wu teaches correcting, using an analysis unit, measurement data output from the downhole sensor based on the first temperature difference or the temperature gradient between the first temperature and the second temperature (Para 0018, “an artificial neural network method, is applied to characterize behaviors of the temperature effect on down hole sensors, including sensors”; Para 0026, “the workflow for calculating temperature effects and conducting appropriate temperature correction for a variety of sensors”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Salvadori by having an analysis unit configured to correct measurement data output from the . 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE N YAO whose telephone number is (571)272-8745. The examiner can normally be reached on typically 7:30am-5pm EST, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WASEEM MOORAD can be reached on 571-270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/T.N.Y./Examiner, Art Unit 3676

/BLAKE E MICHENER/Primary Examiner, Art Unit 3676